Title: II. Minutes of the Conference, 18–24 October 1775
From: Reed, Joseph
To: 



[Cambridge, 18–24 October 1775]

Minutes of a Conference of the Delegates of the Honorable Continental Congress, the Deputy Governours of Connecticut & Rhode Island, the Committee of Council of Massachusetts Bay with General Washington begun at Head Quarters Cambridge October 18th 1775 & continued to the 22d of the same Month.

  
    
      Present
      His Excelly General Washington
    
    
      
      The Hon.
      Depy Govr Griswold
      }
      Connecticut
    
    
      
      
      Nathaniel Wales Esqr.
    
    
      
      The Honorable Depy Govr Cooke
      
      Rhode Island
    
    
      
      The Hon.
      Thomas Lynch
      }
      Delegates fromCongress
    
    
      
      
      Dr Benj. Franklin
    
    
      
      
      Col. Benj. Harrison
    
    
      
      The Hon.
      James Bowdowin
      
      Committee of
    
    
      
      The Hon.
      Col. Otis
      }
      Council ofMassachusetts Bay
    
    
      
      
      William Sever
    
    
      
      
      Walter Spooner
    
  
The Credentials of the several Members of this Conference for Connecticut & Massachusetts Bay were then read. The Presidt of the Provincial Convention of New Hampshire not yet attending General Sullivan was desired to attend this Conference & took his Place accordingly.
The Members of the Conference then proceeded on the Instructions from the Congress which were read through & then separately—And it was considered.
First. To cause proper Methods to be taken for continuing the Connecticut Troops now near Boston in the Continental Service upon the same Terms as they are at present untill the last Day of next December.
Resolved that it is the Opinion of the Members of this Conference

that the General immediately direct the Feild Officers of the Connecticut Troops, that they consult with their Inferiour Officers & Men, & endeavour to learn what Number of them will continue in the Service to the last Day of December next upon the present Terms & that as soon as possible.
The third Instruction was then read by Paragraphs containing the following Articles, to wit—First what Number of Men the new Army before Boston should consist of?
The Committee having been informed that this Question had been lately agitated in the Council of General Officers desired the Result might be communicated, by which it appears that it was their unanimous Opinion that the new Army intended to lay before Boston should not consist of less than 20,372 Men. In which Opinion on a Consideration of all Circumstances this Committee unanimously concurs.
2d What should be the Pay of the Officers & Privates that of some of the former in the present Army being it is apprehended too low & that of the latter too high?
That of the Privates unanimously agreed cannot be reduced & agreed by a Majority that raising the Pay of the Officers would be inconvenient & improper—It was also unanimously agreed that under the present Circumstances the Proposition of lowering the Pay of the Troops would be attended with dangerous Consequences.
October 19th 1775. The Members of the Committee to confer with General Washington met.
Present as yesterday.
Mathew Thornton Esqr. President of the Convention of New Hampshire attending took his Seat this Day.
1st It was proposed for Consideration what Number each Company & how many Companies each Regiment should contain?
Agreed Unanimously that each Regiment consist of 728 Men (including Officers) that it be divided into Eight Companies, each Company to consist of One Captain, 2 Lieutenants, One Ensign, 4 Sergeants, 4 Corporals, 2 Drums or Fifes, 76 Privates.
2. Of what kind & Quality of Provisions a Ration should consist?

Resolved That it be as follows.

One Pound of Beef or ¾ lb. Pork or one Pound of Salt Fish.
One Pound of Bread or Flour ⅌ Diem.
Three Pints of Pease or Beans ⅌ Week or Vegetables equivalent at 6/ ⅌ Bushel for Pease & Beans.
One Pint of Milk ⅌ Man ⅌ Day or at the Rate of 1d ⅌ Pint.
One half Pint of Rice or one Pint of Indian Meal ⅌ Man ⅌ Week.
One Quart of Spruce Beer or Cyder ⅌ Man ⅌ Day or 9 Gallons of Molasses ⅌ Compy of 100 Men ⅌ Week.
Three Pounds of Candles to 100 Men ⅌ Week for Guards &c.
Twenty four lb. of soft Soap or 8 lb. hard Soap for 100 Men ⅌ Week.

3. What is the best Method of providing Arms for the Troops to be engaged in the new Army?
Agreed that it be recommended to the several Assemblies or Conventions of the respective Colonies to set & keep their several Gunsmiths at Work to manufacture good Firelocks with Bayonets—each Firelock to be made with a good Bridle Lock—¾ of an Inch in the Bore & of good Substance at the Breech—the Barrel to be 3 feet 8 Inches in Length & a Bayonet of 18 Inches in the Blade—with a Steel Ramrod—the upper Loop to be Trumpet mouth’d. The Price to be fixed by the Assembly or Convention or Committee of Safety of each Colony. And to import all that can be procured.
Also that the good Arms of all such Soldiers as leave the Service be retained on a Valuation made of them.
Friday October 20th 1775. The Commee met present as before.
It was now proposed to the Consideration of the Members what will be the best Method of providing Cloathing for the Troops which are to compose the new Army.
Agreed that the Cloathing be provided by the Continent & paid for by Stoppages out of the Soldiers Wages at 10/ ⅌ Month, that as much as possible of the Cloth for this Purpose be dyed brown & the Distinctions of Regiments made in the Facings.
Also that a Man who brings a good new Blanket into the

Camp should be allowed two Dollars therefor & take it away with him at the End of the Campaign.
2d What is the best Method of getting Provisions for the Army?
Agreed that the best Method of procuring Salt Provisions will be to drive the Cattle & Hogs at proper Seasons to the Camp there to be cured & that the New England Colonies can fully supply the Army with these Articles.
That in the Article of Flour & Bread the Commissary proceed in the Way he has done for some Time past, that appearing to be both safe & frugal.
3d By whom the Officers should be chosen & recommended & how the best Officers & Men in the present Army may be engaged for the next making a complete Arrangement of the whole.
Agreed That such Officers as have served in the present Army to Approbation & are willing to stay be preferred; if there are more of these than are necessary for the new Army the General to distinguish such as he deems best qualified.
Agreed upon a Representation from the General that the Committee recommend to the Continental Congress that proper Authority may be given him to empress Carriages Vessels, Horses & other Things necessary for the Transportation or March of the Army, or any Part of it, or on any other Emergency—& that this Power may be deputed in Writing under the Hand of the General to the Quarter Master Genl or to any Inferiour Officers, who are to be accountable for any Abuse thereof.
October 21. 1775. The Members of the Conference met, present as before, except General Sullivan.
It appearing on a full Discussion & Consideration of all Circumstances that any Attempt to reduce the present Pay would probably prevent the Soldiers re-inlisting & that the Advancemt of the Season does not admit of any Delay in forming a new Army—Agreed that it be proposed to the Officers now serving in the present Army that they signify in Writing as soon as possible which of them will continue to serve & defend their Country & which of them will retire. And that such Officers as propose to continue in the Service & are approved by the General

proceed to inlist their Men into the Continental Service upon the same Pay & Allowance of Provisions as is now given—The Service to continue to the last Day of December 1776—subject to be discharged at any Time by the Continental Congress as has been heretofore practised in the like Cases.
Agreed that if upon Tryal it should appear that the Number of 20,372 Men before resolved on cannot be raised out of the present Army: that then the Officers appointed for the new Army, recruit their several Regiments & Companies to their full Complement. And in Case the Necessity of the Service should require it, the General be impowered to call in the Minute Men or Militia from this or the neighbouring Colonies according to the Nature & Exigence of the Service.
The Rules & Regulations of the Continental Army were then taken under Consideration & the following Alterations proposed.
1. All Persons convicted of holding an unwarrantable Correspondence with or giving Intelligence to the Enemy shall suffer Death or such other Punishment as a Genl Court Martial shall think proper.
October 22. 1775. The Members of the Conference met.
Present as yesterday.
The Rules & Articles of the Continental Army were again considered—Agreed.
That it be recommended to the several Legislatures of the Colonies or Conventions to enact some Law or pass an Ordinance inflicting the following Punishment on Persons harbouring Deserters knowing them to be such. viz. A Fine upon all such Offenders not less than 30 or more than 50 Dollars—And in Case of Inability to pay the Fine to be punished with Whipping not exceeding 39 Lashes for each Offence.
That any Person who shall apprehend a Deserter & bring him to the Regiment to which he belongs upon a Certificate thereof by the Colonel or commanding Officer of such Regiment be intitled to receive 5 Dollars from the Continental Paymaster General—which is to be deducted out of the Pay of such Soldier.
2d That all commissioned Officers found guilty by a General Court Martial of any Fraud or Embezzlement shall forfeit all his

Pay be ipso facto cashiered & deemed unfit for farther Service as an Officer.
3. That all non commissioned Officers or Soldiers convicted before a Regimental Court Martial of stealing embezzling or destroying Ammunition, Provisions, Tools or any Thing belonging to the publick Stores (if a non commissioned Officer[)] to be reduced to the Ranks & punished with whipping not less than 15 nor more than 39 Lashes, at the Discretion of the Court Martial, if a private Soldier with the same corporal Punishment.
That it be recommended to the several Legislatures of the Colonies to impower the Commander in Chief or the Officer commanding a Detachment or out Post to administer an Oath & swear any Person or Persons to the Truth of any Information or Intelligence or any other Matter relative to the publick Service.
That in the Punishment of cashiering an Officer for Cowardice or Fraud it be added that the Crime, Name, Place of Abode & Punishment of the Delinquent be published in the News Papers in & about the Camp & of the Colony from which the Offender came & where he usually resides after which it shall be deemed scandalous for any Officer to associate with him.
That the 3d Article of the Rules &c. be amended by making the Punishment refer to the 2d instead of the 1st Article.
That the 5th Article be amended by making the Offence punishable with Death or otherwise at the Discretion of a General Court Martial.
That the 8th Article be amended to make Deserters to the Enemy who may afterwards fall into our Hands punishable with Death or otherwise at the Discretion of General Courts Martial.
That Articles 20th & 21st be amended by punishing the Offences therein specified in the following Manner viz. An Officer offending be cashier’d & drumm’d out of the Army with Infamy—a private Soldier to be whipp’d not less than 20 Lashes nor more than 39 according to the Nature of their Offence.
That the 17th Article be amended by expressing the Punishment following viz. The Officer be mulcted in one Months pay for 1st Offence—Cashiering for the second. A Soldier to be confined for 7 Days on Bread & Water for the 1st Offence—for

the second the same Punishment with a Forfeiture of one Weeks Pay.
That the 25th Article be amended by leaving out the Word immediately & after the Word Death substituting the Words by any Person on the Spot.
That the 29th Article be amended by making the Embezzlement of the Stores therein mentioned punished as the like Offence upon the Stores &c. mentioned in the 15th Article of the Rules & Regulations of the Army.
That the 30th Article be amended by making the Offences punishable as the Breach of the 20th & 21st Articles together with the Forfeiture of all Share of Plunder taken from the Enemy.
That the 55th Article be amended by expressing the Punishment viz. cashiering & mulcting of his Pay.
That the 57th Article be amended so as to include all Surgeons & their Mates & make the Offence of giving a false Certificate of Health punishable as a false Certificate with respect to Absence.
It appearing that both General & Special Orders are not duly obeyed agreed that it be recommended to the Honorable Congress to form a new Article by which Officers & Soldiers wilfully or negligently disobeying such Orders be punished at the Discretion of a Regimental Court Martial where the Offence is against a Regimental Order—by a General Court Martial where the Offence is against Orders given by the Commander in Chief or of any Detachment or Post & such General Court Martial can be had.
The Committee then proceeded to the Consideration of such Matters as have been mentioned in the Generals Letters to the Congress upon which no Order had been made.
First. What Steps are necessary to be pursued with Regard to Dr Church? If guilty, the Articles for the Government of the Army point out a very inadequate Punishment, & to set him at Liberty must be exceedingly dangerous?
Upon a Discussion of all Circumstances it was agreed to refer Doctor Church for Tryal & Punishment to the General Court of Massachusetts Bay: But that no Procedure be had hereupon untill the Pleasure of the Congress be known on the late Application made by the General.

2. What Distinctions are necessary to be made between Vessels & Cargoes taken by the armed Vessels in the Pay of the Continent & those taken by Individuals. Should not the fitting out of Privateers by Individuals be done under some Authority & Accidental Captures subject to some Regulations to prevent Piracies & other capital Abuses, which may arise?
Agreed that the General Court ought properly to take Cognizance of all armed Vessels fitted out by Individuals in this Province & that Commissions should be granted in such Cases; at least that Captures be made under some Authority. That Captures made by armed Vessels in the Pay of the Continent be disposed of by the General for the publick Use untill the Continental Congress give farther Direction.
The Delegates then proposed to the Consideration of the Members what Number of effective Men it may be expected that the Colonies of New Hampshire, Massachusetts Bay, Connecticut & Rhode Island could & would furnish by the 10th March next & on what Terms.
The Massachusetts Gentlemen were of Opinion that 20,000 effective Men might be raised in this Province to serve the next Campaign if absolutely necessary on the Terms of the present Army viz. A Coat, 40/ ⅌ Month, one Months Wages being advanced—& a greater Number to come on a special Emergency.
The Connecticut Gentlemen were of Opinion that 8000 Men may be raised in their Province to serve the next Campaign on the Terms of the present Army viz. 40/ ⅌ Month & 40/ Bounty.
The President of New Hampshire Convention gave his Opinion that his Colony could furnish 3000 Men for the next Campaign at the Rate of 40/ ⅌ Month without a Bounty unless a Bounty was given by the adjoining Colonies, in which Case they would expect it.
The Governour of Rhode Island gave his Opinion that Province could not go farther than they had done this Campaign viz. to raise 1500 Men on the same Terms.
Upon considering the additional Instruction it was unanimously agreed that the Number of Forces necessary for the Northern Department depended so much on Events & particularly the Success of the present Expeditions against Canada that no probable Calculation can be made at this Time—therefore deferred.

It was then deliberated what should be done with Tory Property how is it to be applied or treated? Some of the Tories have Estates near the Camp at Cambridge, which have Wood upon them & other Articles wanted for the Army ought they to be meddled with?
Agreed that the Determination of this Matter be referred to the Congress.
The General then proposed the following Question? Should there not be a reasonable Price fixed upon Wood, Hay & other Articles wanted for the Army to prevent Imposition & Extortion.
Agreed that if it be indispensably necessary, such Articles should be valued & taken at such Valuation for the Use of the Army and that a Regulation corresponding herewith be recommended to the General Court of Massachusetts Bay.
The Conference then broke up with the several Governours of Connecticut & Rhode Island the President of the Convention of New Hampshire & the Committee of Council for Massachusetts Bay.
October 23d 1775. The Delegates now proceeded to confer with General Washington as well on sundry Matters mentioned in his Letters to the Congress upon which no Order has been made as also upon other Matters occurring in the Course of this Business,—and
First. In the new Establishment of the Army should the General Officers be allowed Regiments & the Field Officers Companies.
Agreed in the Negative unanimously.
Secondly. The Affairs of the Hospital require a Director General if Doctor Church is adjudg’d unworthy of continuing in that Office—Lt Col. Hand late a Surgeon in the Army & Dr Foster are the only two who have made Application for the Office to the General.
Agreed that it be referred wholly to the Congress.
3. In what Light are Vessels which are made Captures of with their Cargoes to be considered? that is what Part is to be assigned the Captors in the Pay of the Continent & whose Vessels are fitted out at the publick Expence & how is the Residue of the Vessel & Cargo to be disposed of.
The Instructions given by the General to the armed Vessels

now out being considered were approved (except that one third of the whole Capture be allowed the Officers & Men without any Reserve[)].
4. What is to be done with Prisoners taken in Transports by Vessels either in the Continental Pay or others? are they to be detained as Prisoners or released? if the former what Distinctions are to be made between those taken by the Continental Vessel[s] & others—In Respect to the Generals Cognizance of them is meant?
Agreed that all Persons taken in Arms on Board any Prize be deemed Prisoners at the Disposal of the General as well such Prizes as are taken by Vessels fitted out in the Pay of the Continent as others That all Vessels employed merely as Transports & unarmed with their Crews be set at Liberty upon giving Security to return to Europe but that this Indulgence be not extended longer than to the 1st April next.
5. In what Manner are Prisoners to be treated? What Allowance made them & how are they to be cloathed?
Agreed that they be treated as Prisoners of War but with Humanity—And the Allowance of Provisions to be the Rations of the Army. That the Officers being in Pay should supply themselves with Cloaths, their Bills to be taken therefor & the Soldiers furnished as they now are.
6. Suppose Troops should be landed at New York is it expected that any Part of the Army before Boston be detached whilst the ministerial Troops remain there.
Agreed. That the Number of Men in the new Army being calculated to oppose the Army at Boston—It is not expected that the General should detach any Part of it to New York or elsewhere unless it appears to him necessary so to do for the common Safety.
7. Ought not Negroes to be excluded from the new Inlistment especially such as are Slaves—all were thought improper by the Council of Officers?
Agreed. that they be rejected altogether.
[8.] How often should the Troops be paid? The General Officers were divided on this Point some were for a Payment ⅌ Month & others every three Months?
Agreed. That they be paid monthly.

9. Are the Rations which have been allowed the Officers, & have been issued an Account thereof given to the Congress & now laid before the Committee agreeable?
Agreed That the present Allowance be continued as being usual & necessary.
10. Is it adviseable to propose an Exchange of Prisoners—Should any of the Officers & Soldiers in the Army or Navy now in our Power be given up for any except the Officers & Soldiers of the American Army.
Agreed that the Exchange will be proper, Citizens for Citizens, but not Officers & Soldiers of the regular Army for Citizens.
11. A Proposition has been made in Behalf of Ensign Moland to go & reside among his Friends in Pennsylvania giving his Parol—Would this be disagreeable?
Agreed that under all Circumstances it is best he should remain where he is.
12. Artificers of different Sorts have been employed on the best Terms they could be got, but may nevertheless appear high—none having less than 1/ extraordinary for every Day they work—Some £4.10 ⅌ Month & with great Difficulty got on those Terms, is this agreeable.
Agreed that it is & that the General go on upon the present Agreement as being the best that can probably be made.
13. The Riffle Companies have exceeded their Establishment in Point of Numbers, but have nevertheless been paid as they had no more Officers than were allowed by Congress. Is this right?
Agreed—That the General pick out from each Company such as are not Marksmen & dismiss them in such a Manner as may be safest with an Allowance of Pay to go Home, and, in the mean Time that all receive their Pay.
14. Very unhappy Disputes prevail in the Regiment of Artillery—Col. Gridly is become very obnoxious to that Corps and the General is informed that he will prove the Destruction of the Regiment if continued therein. What is to be done in this Case?
Agreed that as all Officers must be approved by the General if it shall appear in forming the new Army that the Difference is irreconciliable Col: Gridly be dismiss’d in some honourable

Way, & that the half Pay which he renounced by entering into the American Army ought to be compensated to him.
15. Artillery of different Kinds will be wanted how is it to be got & where?
Agreed. That what can be spared from New York & Crown Point be procured.
16. Engineers also much wanted where can they be got?
Agreed to recommend to the Congress Henry Knox Esqr. & Lieutt Col. Puttnam who have Skill in this Branch as Assistt Engineers with suitable Pay & Rank as Lieutt Colonels, the present Pay of Assistant Engineers being deemed too small.
17. Several Indian Chiefs of the St Francis, Penobscot Stockbridge & St John’s Tribes have been to offer their Services & told they would be called for if wanted & dismiss’d with Presents Ought they to be called if a Necessity for them should appear & is the giving them Presents proper?
Agreed That these Indians or others may be called on in Case of real Necessity & that the giving them presents is both suitable & proper.
18. Would it not be adviseable to have Expresses posted along the Roads at different Distances Persons of Character for the Purpose of conveying early & frequent Intelligence?
Agreed that such a Regulation is highly necessary but that the Mode of carrying it into Execution be left to the Congress.
19. Lead & Flints are much wanted where & in what Quantities can they be procured?
Agreed that as much Lead as can be spared from the Northern Department & is wanted here should be sent down from Ticonderoga & all other Supplies of these Articles attended to.
20. Several issuing Commissaries & Clerks are necessarily employed under the Commissy General For whom no Provision is made—Several Assistt Quarter Masters are also employed in order to discharge that Duty—A Clerk is & allways has been found necessary to assist in the Office of the Adjutt General—What Pay should be allowed them?
The Commissary being sick & unable to explain the Duty of these Commissaries, Clerks &c. Agreed that he draw up a Memorial to the Congress stating the Ranks, Duties &c. of the several Officers under him; that the Quarter Master Genl do the same to enable the Congress to fix the Proportion of Pay to be

allowed them. That these Memorials be first shewn to the General & by him transmitted to the Congress.
21. Six Vessels (armed) are now fitted out & fitting upon the best Terms to intercept the Enemys Supplies, will this be agreeable to the Congress?
Agreed that this Committee approve the Scheme & recommend it to the Congress.
October 24. 1775. The Committee proceeded in their Conference on the Generals Queries.
1. When the Army receives such Supplies of Powder as to be enabled to spare some to the Country—how and upon what Terms is it to be done?
Agreed that it be sold them at a reasonable Price.
2d Tents—if the Army should have Occasion to take the Field next Spring will be indispensably necessary for both Officers & Men, how are they to be provided & are the Officers to be allowed any?
Agreed that it be recommended to the Congress to pay an early Attention to this Article & if the Pay of the Officers is not considerably increased that Tents be allowed them.
The General informed the Committee that he had given particular Orders that all the Tents now in Use should be carefully pack’d up in proper Places during the Winter.
The Council of War lately held having in Consequence of an Intimation from the Congress deliberated on the Expediency of an Attack upon Boston & determined that at present it was not practicable, The General wishes to know how far it may be deemed proper & adviseable to avail himself of the Season to destroy the Troops who propose to winter in Boston by a Bombardment, when the Harbour is block’d up, or in other Words whether the Loss of the Town & the Property therein are to be so considered as that an Attack upon the Troops there should be avoided when it evidently appears the Town must of Consequence be destroyed.
The Committee are of Opinion this is a Matter of too much Consequence to be determined by them therefore refer it to the Hon. Congress.
The General then requested that the Committee would represent to the Congress the Necessity of having Money constantly

& regularly sent & that some Regulations upon this Head should be made as soon as possible.
Also that the Congress would be pleased to establish or recommend it to the Legislature of this Colony to establish some Court for the Tryal & Condemnation of Vessels taken from the Enemy, so that they may be distinguished from those of a different Character and all Abuses prevented as much as possible.
A true Copy of the Minutes of the Conference held by the Delegates from the Continental Congress with General Washington.

Jos: Reed Secretary

